Title: To James Madison from James Welles and Others, 1 May 1803 (Abstract)
From: Welles, James
To: Madison, James


1 May 1803, Naples. The writers, “citizens of the United States ⟨at⟩ present in City of Naples,” describe the difficulties American commerce and citizens experience at Naples from poor representation by the U.S. consul, John Sabin Michael Mathieu. Mathieu not being a U.S. citizen, it cannot be supposed he would have a strong interest in U.S. welfare, but his official duties require him to aid U.S. commerce and protect U.S. citizens. He does neither and is unfit for the position. “In every decision which is submitted to him,… he is obliged to appeal to the opinion of a Neapolitan, or consul of some other nation.” He is clerk to a local merchant and has little time to devote to consular duties, which causes Americans to experience delays in obtaining consular passports required by the Italian states and in other applications. Mathieu treats Americans with “incivility and rudeness” and boasts that his continuance in office shows he has the approbation of government. Since “there is no american citizen established in this place,” they recommend Frederick Degen, a Prussian merchant at Naples, who has “for many years transacted the principal part of the American business ⟨at⟩ this place” and knows the situation and affairs of U.S. commerce better than any other resident.
 

   
   RC (DNA: RG 59, CD, Naples, vol. 1). 2 pp. Signed by Welles and five others. Marked “Duplicate.” Docketed by Wagner as received 19 Dec. A postscript of 1 Sept. 1803, supporting the complaint and recommending Degen, was signed at Boston by nine others.




   
   Mathieu’s wife was an American citizen (Tobias Lear to Frix Barada, 9 Jan. 1802 [DNA: RG 59, CD, Cap Haitien, vol. 4]).



   
   A full transcription of this document has been added to the digital edition.

